DETAILED ACTION
This Office action is in response to the original application filed on 09/09/2020.  Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 as being unpatentable subject matter.

Regarding claim 14, “An information processing program” as recited in the claim (line 1) is not limited in the specification to exclude transitory forms of signal transmission.  The aforementioned medium can therefore be interpreted to be directed to transitory forms of signal transmission.  The information processing program is also determined to be directed to software per se based upon consideration of all of the relevant factors with respect to the claim as a whole.  Transitory forms of signal transmission and software per se are not directed to one of the four statutory categories, i.e. non-statutory and not patentable, as established in In re Nuijten.  Refer to MPEP 2106(I).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US 2010/0153317 A1, hereinafter “Lee”).

Regarding claim 1 (and similarly claims 11, 13, and 14), Lee discloses:
An information processing apparatus comprising:
a control unit configured to execute instruction proxy processing in a case where an instruction from a user specifies another information processing apparatus as an instruction target (robot performing task instruction associated with user command, Lee: [0075]-[0082]).

Regarding claim 2, Lee teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee further discloses:
wherein the instruction proxy processing is executed in a case where a state of the information processing apparatus that is an instruction target is acquired, and an instruction cannot be executed by the information processing apparatus (robot unable to perform task instruction associated with user command while performing another task instruction, Lee: [0084]).

Regarding claim 3, Lee teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee further discloses:
wherein the instruction proxy processing causes the information processing apparatus that is an instruction target to shift to an instruction-acceptable state (robot transitioning to busy state for enabling task interaction in response to user command, Lee: [0075]-[0082]).

Regarding claim 4, Lee teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Lee further discloses:
wherein after the information processing apparatus that is an instruction target is shifted to an instruction-acceptable state, the instruction proxy processing transmits the instruction received from a user to the information processing apparatus that is an instruction target (robot in busy state receiving user command and performing associated task instruction, Lee: [0097]-[0101]).

Regarding claim 5, Lee teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee further discloses:
wherein when the information processing apparatus that is an instruction target is executing another instruction, the instruction proxy processing inquires of a user about execution interruption of another instruction (robot performing task instruction associated with user command interrupting another task instruction based on task priority, Lee: [0084]).

Regarding claim 6, Lee teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Lee further discloses:
wherein the instruction proxy processing transmits the instruction received from a user to the information processing apparatus that is an instruction target, in a case where execution interruption of another instruction is indicated by a user (robot performing task instruction associated with user command interrupting another task instruction based on task priority, Lee: [0084]).

Regarding claim 7, Lee teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee further discloses:
wherein the instruction proxy processing rejects the instruction received from a user, in a case where the instruction is determined to be unexecutable in the information processing apparatus that is an instruction target (robot rejecting to perform task instruction associated with user command while performing another task, Lee: [0098]-[0099]).

Regarding claim 8, Lee teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee further discloses:
wherein the instruction proxy processing causes the information processing apparatus that is an instruction target to move, in a case where the information processing apparatus that is an instruction target is a movable body (robot performing call-and-come dialog associated with user command, Lee: [0091]-[0093]).

Regarding claim 9, Lee teaches all the claimed limitations as set forth in the rejection of claim 8 above.
Lee further discloses:
wherein the instruction proxy processing causes the information processing apparatus that is an instruction target to move to approach an own position (robot performing call-and-come dialog associated with user command, Lee: [0091]-[0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0153317 A1) in view of Seo (US 2013/0123980 A1, hereinafter “Seo”).

Regarding claim 10, Lee teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee does not explicitly disclose:
wherein in a case where there is an information processing apparatus capable of executing an instruction received from a user other than the information processing apparatus that is an instruction target, the instruction is transmitted to such the information processing apparatus.
However, in the same field of endeavor, Seo teaches:
wherein in a case where there is an information processing apparatus capable of executing an instruction received from a user other than the information processing apparatus that is an instruction target, the instruction is transmitted to such the information processing apparatus (transmitting control command to another robot other than target robot, Seo: [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Seo in order to further modify the system for robot receiving and performing task instruction associated with user command from the teachings of Lee with the system for robots other than target robot receiving control command from the teachings of Seo.
One of ordinary skill in the art would have been motivated because it would have improved mission capability of robot (Seo: [0008]).

Regarding claim 12, Lee teaches all the claimed limitations as set forth in the rejection of claim 11 above.
Lee does not explicitly disclose:
wherein in a case where there is a plurality of information processing apparatuses capable of executing the instruction proxy processing, any one of the information processing apparatuses executes the instruction proxy processing.
However, in the same field of endeavor, Seo teaches:
wherein in a case where there is a plurality of information processing apparatuses capable of executing the instruction proxy processing, any one of the information processing transmitting control command to any one of robots including target robot, Seo: [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Seo in order to further modify the system for robot receiving and performing task instruction associated with user command from the teachings of Lee with the system for robots other than target robot receiving control command from the teachings of Seo.
One of ordinary skill in the art would have been motivated because it would have improved mission capability of robot (Seo: [0008]).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Guite et al. (US 2007/0205910 A1: Wireless Motion Control System).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446